Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 4, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1, 2, 9 and 19 are currently pending. Claims 1, 9 and 19 have been amended by Applicants’ amendment filed 03-04-2021. Claims 2, 11, 12, 14-16, 18, 21 and 22 have been canceled by Applicants’ amendment filed 03-04-2021. No claims have been added by Applicants’ amendment filed 03-04-2021.

Applicant's election without traverse of Group I, claims 1-23 (claims 3-8, 10, 13, 17, 20 and 23, now canceled) directed to a microarray system; and an election of the following Species as follows:
Species (A): wherein the species election of: 
(1)	the species of solid support is borosilicate glass, 
(2)	the species of chemically activatable group is epoxysilane, 
(3)	the species of bifunctional polymer linker is an oligonucleotide, 
(4)	the species of adsorptive group is nucleotide base, an amino acid or an amino-saccharide (no specific species was elected); 

(6)	the species of second reactive group is a nucleotide base,
(7)	the species of fluorescent label is CY5, and
(8)	the species of nucleic acid probe having a signature sequence are encompassed by the SEQ ID NOS: 37-85, 86-125, and 126-128 (instant claim 1) were previously acknowledged, in the reply filed April 12, 2020.

Claim 16 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

Therefore, claims 1, 2, 9 and 19 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application, filed March 8, 2018 is a CIP of US Patent Application No. 15/388,561, which claims the benefit of US Provisional Patent Application 62/271,371, filed December 28, 2015.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, US Patent Application No. 15/388,561, filed December 22, 2016 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited March 8, 2018, the filing date of US Patent Application 15/916,062. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 1 of the instant application.

Amendments to Drawings
	The Examiner acknowledges Applicant amendments to the drawings filed 02-05-2021.

Withdrawn Objections/Rejections
Applicants’ amendment filed March 4, 2021, and arguments filed February 5, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Objection to Markush Language
The objection to claims 9 and 19 is withdrawn due to Applicant’s amendment of the claims to recite properly state the intended Markush groups, in the reply filed 03-04-2021.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “a plurality of activated surface moieties each covalently reactive with a primary amine attached to the front surface” as recited in claim 1 to mean that both the front surface and the back surface of the flat glass support comprise activated surface moieties; that one or more of a primary amine is attached to the front surface; that one or more of a primary amine, and additional activated surface moieties having any structure are attached to the front 
The Examiner has interpreted the term “amino group” to refer to any amino group such as, for example, primary amines, secondary amines, tertiary amines, quaternary amines, amino acids, etc.
The Examiner has interpreted the term “a plurality of nucleic acid probes comprising at least one pathogenic fungal nucleotide sequence…and at least one Cannabis plant nucleotide sequence” as recited in claim 1 to refer to at least one nucleotide comprising SEQ ID NOS: 86-125, and at least one nucleotide sequence comprising SEQ ID NOS: 126-128.
The Examiner has interpreted the term “linked to less than 100% of the plurality of activated surface moieties” as recited in claim 1 to mean that there can be any amount less than 100% of oligodeoxythymidine linkers bound to the activated surface moieties including 0% of the plurality of oligodeoxythymidine linkers being bound to the plurality of activated surface moieties.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2, 9 and 19 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “a plurality of activated surface moieties each covalently reactive with a primary amine attached to the front surface” in lines 2-4 because it is unclear as to where the activated surface moieties are located, what activated surface moieties are attached to the front surface, what bond is formed between the activated surface moieties and the plurality of oligodeoxythymidine linkers, and whether the front and back surface both comprise activated surface moieties; more particularly, it is unclear whether a primary amine is attached to the front surface; whether a primary amine and additional activated surface moieties are attached to the front surface; and/or whether the front surface comprises any activated surface moieties that are reactive with a primary amine and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “each having an amino group at its 3’ terminus that is covalently linked to one of the plurality of activated surface moieties” in lines 6-7 because an amino 
	Claim 1 is indefinite for the recitation of the term “three-dimensional lattice formation” in line 21 because it is unclear as to what formations are encompassed by the term “three-dimensional lattice formation”. It is noted that the term “three-dimensional lattice formation” is not recited or defined in the instant as-filed Specification; instead, the instant as-filed Specification refers to a 3-dimensional lattice microarray system, wherein it appears that the entire system itself can be a 3D lattice, such that it is unclear as to what formation is produced when the nucleotide probes are crosslinked to the oligodeoxythymidine linkers and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “linked to less than 100% of the plurality of activated surface moieties” in line 9 because it is unclear whether there can be 0% of the plurality of oligodeoxythymidine linkers are linked to the activated surface moieties (e.g., having no linkers bound to the activated surface, as suggested by the recitation of a primary amine attached to the front surface and an amino group at the 3’ terminus of the linker); how the pathogenic nucleotide sequences or cannabis nucleotide sequences are bound to the array without the linkers; whether a plurality of oligodeoxythymidine linkers are linked to the activated surface moieties, while some activated surface moieties remain unbound, or are bound to some other molecule, compound or moiety; and/or whether the term refers to a combination thereof and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “amino group” such as recited in claim 1, line 6 because the “amino groups” such as recited as being on the 3’ terminus of the linker, are not covalently reactive with primary amines attached to the front surface of the glass support as recited in the instant claims. Moreover, the Examiner respectfully points out that if the amino group of an oligodeoxythymidine linker reacts with an activated surface moiety, the linker no longer comprises an “amino group”, such that the microarray does not comprise a linker with an amino group at its 3’ terminus and, thus, the metes and bounds of the claim cannot be determined.

Claim 2 is indefinite for the recitation of the term “the glass support” in line 2. There is insufficient antecedent basis for the term “the glass support” because claim 1; line 2 recites the term “a substantially flat glass support”.
Claim 9 is indefinite for the recitation of the term “wherein the activated surface moieties are selected from the group consisting of...and an activated carboxylic acid ester” in lines 1-4 because not all of the different activated surface moieties recited in claim 9 will react with all “amino groups” at the 3’ terminus that is supposed to be covalently attached to the activated surface moieties, such that an amino group at the 3’ terminus of the oligodeoxythymidine linker will not react with an activated surface moiety that is an amino group, and none of the activated surface moieties will react if the amino groups is a quaternary amino group and, thus, the metes and bounds of the claim cannot be determined.
Claim 19 is indefinite insofar as it ultimately depends from claim 1.

Claim Rejections - 35 USC §§ 102/103
The rejection of claims 1, 2, 9 and 19 is maintained 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Press Release (Cannabis Business Executive, January 2017, 1-2) as evidenced by Eggers et al. (Inform Magazine, April 2017, 1-11).
Regarding claims 1, 2, 9 and 19, Press Release teaches that PathogenDx and Emerald Scientific have announced that the companies have entered a distribution agreement for the PDx-C test kits, the latest technology in microbial testing, wherein the PathogenDx product line enables Emerald Scientific clients to test cannabis flower, extract and infused products for E. coli, Salmonella, and Aspergillus simultaneously in six hours or less, such that the combination of PathogenDx technology and manufacturing with Emerald’s distribution reach and customer support provides the cannabis industry with the most rapid and cost effective method to procure PDx technology (pg. 1, first full paragraph). Press Release teaches that because PathogenDx uses its proprietary low flexible microarray technology, PDx can keep up with the ever-changing microbial testing requirements with little, few or no adjustments, wherein this gives PDx customers rapid flexibility, providing safety and surety to their clients, minimizing the costs of recalls and brand damage (pg. 1, third full paragraph), wherein it is known that the PDx-C microarray technology comprises DNA oligonucleotides printed directly onto standard glass slides to form panels of microarrays (12 each per slide), which are functionally isolated via a hydrophobic barrier coating, such that the oligonucleotide probes are linked to the underlying surface, wherein the test is initiated by a PCR reaction which serves to amplify and dye-label specific microbial DNA segments; and the PDx-C microarray includes sequences to detect pathogens including E. coli, Salmonella enterica, Aspergillus flavus, Aspergillus niger, Aspergillus fumigatus, MacConkey (bacterial), Sab Dex (fungal) as evidenced by Eggers et al. (pg. 4, Figure; pg. 6, last full paragraph; pg. 6, last partial paragraph; pg. 7, first full paragraph; pg. 9, Figure; and pg. 10, Table). It is noted that the microarray technology is based on the fabrication of a microarray such as a micro-scale matrix of nucleic acid probes linked to a surface, such as a microscope slide containing 100-10,000 nucleic acid probes as evidenced by Eggers et al. (interpreted as encompassing a 3D lattice formation) (pg. 5, second full paragraph).
Although Press Release does not specifically exemplify each limitation of the microarray system of instant claim 1, Press Release do teach a distribution agreement between PathogenDx and Emerald Scientific in regards to the PDx-C microarray, wherein the PDx-C microarray uses specific probes to detect pathogens including cannabis testing for E. coli, Salmonella enterica, Aspergillus flavus, Aspergillus niger, Aspergillus fumigatus species. Moreover, Figures 10, 12 and 16 of the instant published Specification appear to exemplify a microarray having the same features as shown for the PDx-C microarray as evidenced by Eggers et al. (pgs. 4, 9 and 10; Figures and Table). As stated in MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, as noted in MPEP 2112.01(II), In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. As indicated in MPEP 2112(V): “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”  It is noted that the Patent Office has no ability to make a determination as to whether the PDx-C microarray comprising probes for the detection of pathogens includes the structural elements as recited in instant claim 1 and, thus, the burden shifts to Applicant to show that the claimed and prior art products are not identical or substantially identical in structure or composition.
Thus, in view of the foregoing Press Release meets all the limitations of the claims and, therefore, anticipates the claimed invention, or in the alternative, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §§ 102/103 as anticipated by, or in the alternative, obvious over the art.	

Response to Arguments
Applicant’s arguments filed February 5, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) instant claim 1 is directed to a microarray system on which a 3-dimansional lattice arrangement of the nucleotide probes and the oligodeoxythymidine linkers is formed, while Press Release only teaches a 2-dimensional microarray system (See, Eggers, pg. 5) (Applicant Remarks, pg. 11, second full paragraph); (b) Applicant’s microarray utilizes a plurality of linkers each amine functionalized at the 3’ terminus and with a covalently linked fluorescent label at the 5’ terminus, wherein Press Release as evidenced by Eggers are completely silent about (c) Press Release and Egger teach unmodified nucleotide probes as indicated on pg. 6, last complete paragraph (Applicant Remarks, pg. 11, fourth full paragraph); (d) Press Release as evidenced by Eggers discloses that the nucleic acid probes are attached directly to the surface of a glass slide as indicated at pg. 5, 3rd paragraph, line 1 (Applicant Remarks, pg. 11, last partial paragraph; and pg. 12, first partial paragraph); and (e) Applicant’s microarray has at least one fungal nucleotide probe selected from SEQ ID NOS: 86-125 and at least one Cannabis plant probe sequence from SEQ ID NOS: 126-128, while Press Release only discloses nucleotide probe sequences can test for E. coli, Salmonella enterica, Aspergillus flavus, Aspergillus niger, Aspergillus fumigatus species (Applicant Remarks, pg. 12, first full paragraph).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Regarding Applicant’s assertion that Press Release as evidenced by Eggers teach only a 2-dimensional microarray system, the Examiner disagrees and believes that the quote from Eggers et al. has been taken out of context. It is noted that the portion of Eggers et al. referred to by Applicant actually recites: 
“...the interaction of a fluid phase DNA sequence element (such as a 20-30 base region of a specific pathogen) with its surface-bound cognate probe can be spread out in 2-dimensions on the microarray surface”. 

The Examiner contends that Eggers et al. is describing the interaction between a fluid phase DNA sample and a surface-bound probe and, therefore, is irrelevant as to whether the microarray system itself is a 3-dimensional lattice microarray system. Moreover, contrary to Applicant’s assertion that the instant invention is directed to a microarray system on which a 3-dimensional lattice arrangement of the nucleotide probes and the oligodeoxythymidine linkers is formed, the instant as-filed Specification actually teaches a 3-dimensional lattice microarray technology and a 3-dimensional lattice microarray system, wherein: 
“[T]he system comprises a solid support having chemically activatable groups on its surface, a plurality of bifunctional polymer linkers covalently attached to the solid support, and a plurality of nucleic acid probes covalently attached to the bifunctional polymer linkers” 

(See; pg. 1, first full paragraph; pg. 5, last partial paragraph; and pg. 6, first partial paragraph). Additionally, the instant as-filed Specification indicates that the instant invention is also directed to:
“an adsorptive 3-dimensional lattice microarray system comprising a solid support having no chemically activatable groups on its surface, a plurality of bifunctional polymer linkers attached to the solid support by non-covalent adsorption and a plurality of nucleic acid probes attached covalently to the bifunctional polymer linkers” 

(See; pg. 6, first full paragraph). The Examiner also notes that Figures 10, 12 and 16 of the instant published Specification (and the drawings filed March 8, 2018) are representative of the 3-dimensional microarray system of the invention, wherein these same figures and tables are also provided as representative of the PDx-C microarray as evidenced by Eggers et al. (pgs. 4, 9 and 10; Figures and Table). Furthermore, Eggers et al. teach that the microarray technology is based on the fabrication of a microarray such as a micro-scale matrix of nucleic acid probes linked to a surface, such as a microscope slide containing 100-10,000 nucleic acid probes (interpreted as encompassing a 3D lattice formation). Thus, the matrix of Eggers et al. clearly represents the same 3-dimensional lattice microarray system as recited in instant claim 1.
Regarding (b), as stated supra regarding MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not" (underline added). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, as noted in MPEP 2112.01(II), "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Additionally, MPEP § 2112(II) indicates that there is no at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics") (underline added); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005). As indicated in MPEP 2112(V), “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product (underline added). Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” It is noted that the Patent Office has no ability to make a determination as to whether the PDx-C microarray comprising probes for the detection of pathogens includes the structural elements as recited in instant claim 1 and, thus, the burden shifts to Applicant to show that the claimed and prior art products are not identical or substantially identical in structure or composition. Regarding Applicant’s assertion that instant claim 1 recites, a system that utilizes a plurality of oligodeoxythymidine linkers each amine functionalized at the 3’ terminus, the Examiner disagrees. It is noted that instant claim 1 recites activated surface moieties with a primary amine attached to the front surface, and a plurality of oligodeoxythymidine linkers having an amino group at its 3’ terminus. Regarding Applicant’s argument that Press Release as evidenced by Eggers are completely silent about oligodeoxythymidine linkers, the Examiner has provided evidence that clearly suggests that the instant claims are anticipate by, or are obvious over, Press Release as evidenced by Eggers et al. with regard to the PDx-C microarray. The Examiner asserts that the oligodeoxythymidine linkers as recited in instant claim 1 are inherently present on the PDx-C microarray, which is the subject of the Distribution Agreement disclosed in Press Release dated January 21, 2017, wherein the product offered for sale inherently possesses each of the limitations of the claims (See; MPEP 2112(II)). Thus, the Examiner requests that Applicant provide some proof as to the contrary, such as an affidavit describing the structure of the PDx-C microarray as compared to the microarray system of claim 1, and a sequence listing of the probe sequences present on the PDx-C microarray.
Regarding (c), please see the discussion supra regarding the teachings of Press Release and Eggers et al., the MPEP, and the Examiners response to Applicant’s arguments. Regarding Applicant’s assertion that Press Release and Eggers teach unmodified nucleotide probes, the Examiner disagrees with Applicant’s interpretation of the cited portion of Eggers et al. (pg. 6, last full paragraph), and believes that this portion is taken out of context. The cited portion of Eggers et al. teach that simplifying technologies fall into two broad classes, wherein the first simplifying core technology is a version of microarray manufacture that allows ordinary DNA oligonucleotides (fabricated without chemical modification) to be printed directly onto standard glass slides to form panels of microarrays, which are fluidically isolated via a hydrophobic barrier coating (Fig. 1a); and that the second attribute of this simplified microarray technology is that the oligonucleotide probes are linked to the underlying surface in a configuration that allows the probe to hybridize to solution state target DNA at lab ambient temperature; and that samples can be applied to the microarrays via ordinary manual or automated pipetting while retaining open architecture throughout (Fig. 1b) (See, pg. 6, last full partial paragraph and last partial paragraph; and pg. 7, first partial paragraph). The Examiner notes that the Figure 1a and 1b of Eggers et al. is clearly identical to Figure 10 of the instant drawings filed on March 8, 2018; and wherein Figures 12 and 16 of the instant invention are also represented in Eggers et al. Thus, contrary to Applicant’s argument, Press Release as evidenced by Eggers et al. does not teach that the PDx-C is a version of microarray manufacture as recited. 
Regarding (d), please see the discussion supra regarding the teachings of Press Release and Eggers et al., the MPEP, and the Examiners response to Applicant’s arguments. As previously noted, the structure of the surface moieties, and how the surface moieties are bound to the oligodeoxythymidine linkers is unclear. Regarding Applicant’s assertion that Press Release as evidenced by Eggers discloses that the nucleic acid probes are attached directly to the surface of a glass slide, again the Examiner disagrees with Applicant’s interpretation of the cited portion of Eggers et al. (pg. 5, third full paragraph, line 1), and believes that it has been quoted out of context. It is noted that Eggers et al. teach that, “in the context of microbial analysis, each surface-associated nucleic acid probe (20-30 bases long) is designed to be specific for a DNA sequence unique to a specific pathogen”. Contrary to Applicant’s argument, nowhere does Eggers et al. indicate that nucleic acid probes are attached directly to the surface of a glass slide.
Regarding (e), please see the discussion supra regarding the teachings of Press Release and Eggers et al., the MPEP, and the Examiners response to Applicant’s arguments. It is noted that the claim uses the term “comprising” which is open ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding full-length nucleotide sequences that comprise SEQ ID NOS: 86-128. As noted in MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (underline added). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not" (underline added). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, the Examiner notes that Figures 10, 12 and 16 of the instant published Specification are also exemplified as features of the PDx-C microarray as evidenced by Eggers et al. (pgs. 4, 9 and 10; Figures and Table). Thus, as indicated in MPEP 2112(V): “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product (underline added). Whether the rejection is based on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”  It is noted that the Patent Office has no ability to make a determination as to whether the PDx-C microarray comprising probes for the detection of pathogens includes the structural elements as recited in instant claim 1 and, thus, the burden shifts to Applicant to show that the claimed and prior art products are not identical or substantially identical in structure or composition. Regarding the assertion that Applicant’s microarray has at least one fungal nucleotide probe selected from SEQ ID NOS: 86-125 and at least one Cannabis plant probe sequence from SEQ ID NOS: 126-128, the Examiner contends that the probe sequences as recited in instant claim 1 are inherently present on the PDx-C microarray. Press Release clearly teaches that Emerald Scientific is a provider of supplies to cannabis testing labs; and that Pathogen Dx product line allows clients to test cannabis flower, extract and infused products (interpreted as cannabis plants, and cannabis sequences) for the detection of multiple pathogens simultaneously; while Eggers teaches that the PDx-C microarray analyzes bacteria, yeast and mold (interpreted as a fungus) on recreational or medicinal cannabis (interpreted as comprising cannabis probes sequences including as a control, and for fungal nucleotide sequences) (See; pg. 8, fifth full paragraph; and pg. 9, first full paragraph). Moreover, as previously noted, Figures 10, 12 and 16 of the instant published Specification are also exemplified in Eggers et al. as features of the PDx-C microarray as evidenced by Eggers et al. Thus, the Examiner asserts that the probe sequences as recited in instant claim 1 are inherently present on the PDx-C microarray, which is the subject of the Distribution Agreement disclosed in Press Release dated January 21, 2017, such that the product offered for sale inherently possesses each of the limitations of the claims (See; MPEP 2112(II)), and that the instant microarray system is anticipated by, or obvious over, the structure of the PDx-C microarray. Thus, the Examiner requests that Applicant provide proof, such as an affidavit, as to the structure of the PDx-C microarray as compared to the microarray system of claim 1, and a sequence listing of the probe sequences present on the PDx-C microarray.


New Objections/Rejections
Objection to Markush Language
Claim 1 is objected to because of the following informalities: Claim 1 improperly states the intended Markush groups such that claim 1 recites (in part), for example, the term “each of said nucleotide sequences crosslinked at one of the thymidine bases...or a combination thereof” in lines 14-21; where the proper format requires use of the term “consisting of” and the conjunction “and” before the final member of the groups. The Examiner suggests that Applicant amend the claim to recite, for example, “each of said nucleotide sequences is crosslinked at one of the thymidine bases as selected from the group consisting of at the 5’ end thereof to a thymidine in one of the plurality of oligodeoxythymidine linkers, at the 3’ end thereof to a thymidine...and a combination thereof”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Claim 1 recites (in part), “each of said nucleotide sequences with terminal thymidine bases at the 5’ end and at a 3 end thereof and each of said nucleotide sequences crosslinked at one of the thymidine bases...in a 3-dimensional lattice formation” such as recited in lines 13-21. Upon review of the instant as-filed Specification, support was not found for the formation of a 3-dimensional lattice formation through the crosslinking of probe to the oligodeoxythymidine linkers of instant claim 1. The instant as-filed Specification, filed March 8, 2018 recites, “a 3-dimensional lattice microarray technology for immobilizing nucleic acid probes” (See, as-filed Specification, pg. 1, lines 17-18); “a 3-dimensional lattice microarray technology for DNA detection and analysis” (See, as-filed Specification, pg. 5, lines 24-25); “a 3-dimensional lattice microarray technology for screening a sample for the presence of a multiplicity of DNA” (See, as-filed Specification, pg. 12, lines 13-14); “second amplicons are hybridized on a 3-dimensional lattice microarray system having a plurality of plant-specific nucleic acid probes” (See, as-filed Specification, pg. 25, lines 8-10); “the fabrication of a 3-dimensional lattice microarray system” (See, Example 1, as-filed Specification, pgs. 28-29); and “using the 3-dimensional lattice microarray system” (See, Example 2, as-filed Specification, pgs. 37-38). Applicant pointed to pg. 28, Example 1 and Figures 1A-AD as to where support can be found in the instant as-filed Specification for the term “3-dimensional no 3-dimensional lattice formation is disclosed as having been formed through the crosslinking of the nucleic acid probes to the oligodeoxythymidine linker. No such corresponding teaching regarding a 3-dimensional lattice formation is taught by the instant as-filed Specification.
A claim by claim analysis and for claims 1, 2, 9 and 19 regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 1, 2, 9 and 19 will remain rejected until Applicant cancels all new matter.

Conclusion
Claims 1, 2, 9 and 19 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1639